
	
		IIA
		111th CONGRESS
		1st Session
		S. J. RES. 11
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2009
			Ms. Murkowski (for
			 herself and Mr. Byrd) introduced the
			 following joint resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		 Proposing an amendment to the Constitution of the United
		  States relative to a seat in the House of Representatives for the District of
		  Columbia.
	
	
		1.Constitutional
			 amendmentThe following
			 article is proposed as an amendment to the Constitution of the United States,
			 which shall be valid to all intents and purposes as part of the Constitution
			 when ratified by the legislatures of three-fourths of the several States within
			 seven years after the date of its submission by the Congress:
			
				
			 —
					1.The people of the District
				constituting the seat of Government of the United States shall elect one
				representative to the House of Representatives who is a resident of that
				District. The representative so elected shall have the same rights, privileges,
				and obligations as a Representative from a State.
					2.Congress shall have the power
				to enforce this article by appropriate
				legislation.
					.
		
